Citation Nr: 1712004	
Decision Date: 04/13/17    Archive Date: 04/19/17

DOCKET NO.  10-01 753	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder (back disability).

2.  Entitlement to service connection for a cervical spine disorder (neck disability).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel

INTRODUCTION

The Veteran had active duty service from June 1960 to June 1963.

This matter initially came before the Board of Veteran' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which, inter alia, denied the Veteran's service connection claims for back and neck disorders.  The Veteran timely appealed. 

In November 2011, the Veteran and his spouse testified at a Board hearing in Oakland.  A transcript of that hearing is associated with the claims file.

The Board remanded the case in May 2012, September 2014, and April 2016 for further evidentiary development.  The case has been returned to the Board at this time for further appellate review. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  A back disability did not manifest in service or within the one-year presumptive period, and is not otherwise related to service.

2.  A neck disability did not manifest in service or within the one-year presumptive period, and is not otherwise related to service.






CONCLUSIONS OF LAW

1.  A back disability was not incurred in or aggravated in service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  A neck disability was not incurred in or aggravated in service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159. 

Here, the Veteran was sent a letter in August 2008 that fully addressed all notice elements.  Thus, the Board finds the duty to notify has been met and no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records, pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The claims file contains the Veteran's service treatment records, post-service private medical records, and VA treatment records.  The Veteran was also provided with a VA examination, as he requested during his November 2011 Board hearing.  The VA examination reports are adequate, as discussed in detail below.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Moreover, the Veteran's statements in support of the claim are of record.  

Regarding his private treatment records, the Veteran was sent the necessary authorization for release of medical records in August 2008, as well is in June 2015, pursuant to the Board's September 2014 Board remand.  To date, the Veteran did not provide VA with the necessary authorization for release of private medical records to the VA.  As "the duty to assist is not always a one-way street," Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), and the Veteran has not responded to the numerous VA letters, the Board finds that no further assistance in this regard is warranted.  In addition, the Veteran indicated in a September 2015 request for expedited processing of his appeal that he did not have any additional evidence to submit.  

Regarding service records, the Veteran requested his record of assignments from the National Personnel Records Center (NPRC).  A September 2011 response from the NPRC reflects that all STRs are with the VA and that individual accident case reports are normally located with the NPRC's Records Department, but reports and related papers concerning accidents incident to Army operations that involve motor vehicles, aircraft, other Army equipment or structural damage, including report of injuries to any person involved are retained for six years and then destroyed.  A May 2013 letter from the National Archives, Modern Military Branch indicated that reports and related papers concerning collateral damage investigations (AR 15-6) are retained for five years and then destroyed by the Army in accordance with regulatory guidance.

As previously noted, the Board remanded the case in May 2012 for further evidentiary development.  Per the Board's instructions, in June 2012, the agency of original jurisdiction (AOJ) contacted the U.S. Army and Joint Services Records Research Center (JSRRC) and requested all outstanding records, to specifically include records pertaining to an alleged explosion of an artillery simulator.  In a February 2013 response, the JSRRC responded that it coordinated its research with the National Archives Records Administration (NARA) in College Park, Maryland and NARA was unable to locate copies of unit records submitted by the 1st Battalion, 20th Field Artillery, or from the 8th Infantry Division, their higher headquarters for the January to December 1962 time period.  The JSRRC also researched the U.S. Army casualty information available and the Veteran was not listed as a casualty.  

In July 2013, the NPRC responded with clinical records from USAH Nuremberg, Grafenwoehr Annex (547D1SP).  Morning reports from the Veteran's unit were also obtained and associated with the record, which reflect that the Veteran suffered burn injuries as a result of a flash from a cigarette that was thrown into powder.  

In April 2016, the appeal was again remanded for further development of the evidence, to specifically include obtaining addendum etiology opinions from the August 2015 VA examiner.  Thus, the AOJ substantially complied with the all remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  The Veteran's representative has argued that the 2016 addendum opinions did not comply with the remand instructions.  This is addressed further below.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition to the general service connection principles noted above, service connection for certain chronic diseases, such as arthritis, may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  

In his July 2008 initial claim of service connection for back and neck disabilities, the Veteran contends that he injured his back and neck in an artillery explosion and jeep accident during service.  Later he claimed that he incurred his back and neck disabilities when he fell against a footlocker during service. 

The Veteran's June 1969 entrance examination revealed normal clinical evaluation of his neck and spine.  The Veteran did not report any back or neck problems in his report of medical history.

A March 1962 service treatment record (STR) reflects that the Veteran fell against a footlocker.  The physician noted some tenderness over the paravertebral dorsal area and provided an assessment of simple sprain. 

An April 1962 STR reflects that the Veteran reported continued back pain, particularly when lying down.  An X-ray report noted the Veteran's complaint of pain in his lower dorsal paravertebral spine and the X-ray was negative for bone or joint pathology.  

A September 26, 1962 morning report reflects that the Veteran went to the USAH Nuremburg Grafenwoehr Annex for an injury.  A contemporaneous October 1962 STR reflects that the Veteran suffered burn injuries to his face when someone tossed a lighted cigarette into a pile of powder nearby and it flashed near his face.  The Veteran was hospitalized from September 26, 1962, to October 2, 1962, for the incident. 

The Veteran's May 1963 separation examination reflects that clinical evaluation of the Veteran's neck and spine were normal.  In his report of medical history, the Veteran indicated that he was in good physical health and denied arthritis or rheumatism, or bone, joint, or other deformity.

In a May 2008 VA treatment record, the Veteran reported that his back and neck pain started after sustaining back and neck injuries from an in-service jeep accident.  He reported that he was never treated for his injuries or sent for medical help, because they were just worried about the jeep.  He reported that he was on a mission tracking Soviet agents in Germany in 1962 and when he was returning back to camp, he hit a dirt hole and totaled his vehicle.  He reported being thrown from his vehicle and hitting his head on the road and that he was unconscious for ten to fifteen minutes.  Regarding the blast exposure, the Veteran reported that a flash artillery simulator exploded during his training approximately six feet away after which he experienced a period of disorientation, and secondary burns on both hands and on his face.  He stated that was hospitalized for three months. 

A June 2008 X-ray revealed lumbar spondylosis, scoliosis, and arthritis.  It was also noted that a 2006 magnetic resonance imaging revealed degenerative joint disease. 

In a November 2008 statement, the Veteran described an explosion that occurred in September 1962 at which time an artillery simulator exploded about six feet away.  He recalled that he was treated at a hospital in Germany, suffered burns to his face with blisters, loss hair, and disfigurement.   

A July 2014 VA treatment record noted chronic low back pain was an intermittent problem, but was not an issue at that time.  

In August 2015, the Veteran underwent a VA examination.  The examiner provided diagnoses of degenerative arthritis of the spine, intervertebral disc syndrome, lumbar spondylosis, scoliosis, and radiculopathy of the legs.  The Veteran reported that in April 1962, he injured his low back and neck after lifting heavy ammunition, which strained his neck and low back.  He also reported that in September 1962 during his service in Germany, he was involved in a motor vehicle accident after his truck hit a tree, which resulted in him being thrown out of the vehicle 20 feet away.  He reported that he was not seen by the doctor for that event.  He also indicated that he worked as a refrigeration-air conditioning technician for thirty-three years, and medically retired in 2000 due to a work-related back injury and receives workman's compensation.  He further reported his low back pain has been present all of his life and progressed throughout the years.  

The examiner opined that the Veteran's back condition was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner noted that a March 1962 STR noted back pain after the Veteran fell against a foot locker with some paravertebral tenderness and that the diagnosis was lumbar strain at that time.  The examiner noted that the contemporaneous X-rays were within normal limits.  The examiner also noted that the May 1963 separation examination did not indicate any recurrent low back pain.  Based on the Veteran's medical history and physical examination of the Veteran, the examiner opined that the Veteran's low back disability is related to the strenuous physical job he worked as a refrigeration-air conditioning technician for thirty-three years during which time he sustained a work-related injury for which he receives workman's compensation.

Regarding the Veteran's neck condition, the examiner provided diagnoses of intervertebral disc syndrome and cervical spondylosis.  The Veteran reported a history of an in-service motor vehicle accident during a mission in Germany.  He reported that he hit a pot hole and the car flipped, which threw him out of the vehicle and caused him to land on his head.  He indicated that he was not treated for the accident. 

The examiner opined that the Veteran's neck condition was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner noted that the STRs are silent for any complaints of neck pain or diagnosis of a neck condition, and that the May 1963 separation examination did not indicate any recurrent neck pain.  Based on the Veteran's medical history and physical examination of the Veteran, the examiner opined that the Veteran's neck disability is related to the strenuous physical job he worked as a refrigeration-air conditioning technician for thirty-three years.

In a September 2015 correspondence, the Veteran contended that the 1963 in-service jeep accident was not addressed.  He stated that during a mission, he hit a pot-hole, which threw him into a tree and twenty-five feet away from the car.  He further reported that the vehicle was totaled and that he received an Article 51 court martial as punishment for the accident.  

In September 2015, the Veteran submitted a private medical letter, which indicated that the Veteran was treated at the chiropractic clinic in the Philippines from 1972 through 1980 by chiropractor E.A, followed by chiropractor J.A. in 1980.  J.A. indicated that the Veteran was treated for both neck and back symptoms with emphasis on the low back which he initiated while on duty with his military service.  He further indicated that the Veteran was suffering from spinal degenerative disc disease and that although the Veteran was treated and almost always got significant relief, due to everyday activities and over time, his condition had become worse.  

As discussed in the Board's April 2016 remand, an addendum opinion was requested to address the Veteran's contention that he injured his neck and back during the claimed artillery explosion with resulting burn injuries to his head and face.  

In the June 2016 addendum opinion, the VA examiner who conducted the August 2015 VA examination, opined that the Veteran's back and neck disabilities were less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner noted that the September 1962 STR reflects that the Veteran suffered from first and second degree burns without any mention of spinal injuries and that there is no other documentation in his STRs that he injured his lumbar and cervical spine during an artillery explosion wherein he sustained burns to his face.

Although the medical letter submitted by chiropractor J.A. indicated that the Veteran was treated for both neck and back symptoms from 1972 with emphasis on the low back which he initiated while on duty with his military service, the opinion does not provide any rationale and appears to be based solely on the Veteran's contentions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  The chiropractor did not address the Veteran's STRs, to include the diagnosis of a back sprain and the normal spine evaluation as noted in the May 1963 separation examination.  In contrast, the August 2015 VA examiner's opinions, to include the June 2016 addendum opinion, provided well-reasoned opinions that were based upon a complete review of the Veteran's medical records and reported history that are not inconsistent with the evidence of record.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (an opinion that is based on review of the medical evidence is more probative than an opinion that is based on the Veteran's reported history).  Thus, the August 2015 and June 2016 VA opinions are adequate and entitled to more substantial probative weight.  See Nieves-Rodriguez, 22 Vet. App. 295.

Here, the August 2015 VA examiner conclusively determined that the Veteran's current back and neck disabilities were not related to service.  Regarding the in-service diagnosis of back sprain in March 1962, the examiner explained that there was no indication that the Veteran suffered from recurrent low back pain as the X-ray conducted at that time was normal and clinical evaluation of his spine at his May 1963 separation examination was normal.  Further, the examiner also opined that the Veteran's long career of 33 years in a strenuous physical job as a refrigeration-air conditioning technician caused his back disability, to include the work-related back injury for which he receives worker's compensation.  

With regard to the neck disability, the VA examiner correctly pointed out that the Veteran did not have any complaints or diagnosis related to his neck, or any recurrent neck pain noted in his May 1963 separation examination.  Further, the examiner also opined that the Veteran's long career of 33 years in a strenuous physical job as a refrigeration-air conditioning technician caused his neck disability.  
In addressing the Veteran's contention that he injured his neck and back during an artillery explosion that resulted in face and hand burns, the examiner noted that the September 1962 STR reflects that the Veteran sustained first and second degree burns without any mention of spinal injuries and that there is no other documentation in his STRs that he injured his lumbar and cervical spine during an artillery explosion wherein he sustained burns to his face.  

Although the Veteran is competent to report his symptoms, the Veteran's contention as to a possible relationship between his current back and neck disabilities and his military service, as opposed to other contributing factors noted of record, such as his work-related back injury, relates to a medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be within the province of trained professionals.  Jandreau v. Nicholson, 492 F.3d 1372, 1377, n. 4 (Fed. Cir. 2007).  

The Board additionally notes that the Veteran's contentions as to the onset and continuity of his symptoms during and since service are inconsistent with the record.  Specifically, in his May 1963 separation examination, the Veteran reported being in good physical health and denied having arthritis or rheumatism, or bone, joint, or other deformity, and clinical evaluations of his neck and spine were normal.  In addition, the in-service April 1962 X-ray of the spine was normal.  Further, in the May 2008 VA treatment record and July 2008 application for service connection for back and neck injuries, the Veteran claimed that the alleged serious jeep accident and artillery explosion caused by an artillery simulator caused his neck and back injuries.  Subsequently, in an August 2013 informal hearing presentation, the Veteran through his representative, alleged that his neck and back pain started after he fell against a wall locker in service.  The Veteran later claimed in the August 2015 VA examination that he suffered from back and neck strains as a result of lifting heavy ammunition in April 1962; however, as noted above, the Veteran incurred only a "simple strain" to his back in March 1962 after falling against a footlocker.  Thus, the Veteran has been inconsistent with regard to the onset and continuity of his symptoms.

Additionally, regarding the alleged artillery explosion, the September 1962 morning reports from the Veteran's unit documented that the Veteran was sent to the hospital for an injury and a contemporaneous medical record reflects that the Veteran suffered first and second-degree burns to his face when someone tossed a lighted cigarette into a pile of powder nearby, which flashed on the Veteran's face.  Thus, contrary to the Veteran's report, there is no indication of an artillery explosion caused by the explosion of an artillery simulator in the records.  With regard to the alleged jeep injury, the Veteran indicated that he was not treated for his serious injuries, but contends that he received an Article 51 court martial for the alleged jeep accident.  In addition, however, to the absence of the documentation of the jeep accident in his service personnel and treatment records, there is no indication in his personnel records that the Veteran received an Article 51 court martial for the alleged jeep accident.  Rather, the Veteran's DD Form 214 reflects that he was honorably discharged. 

Given these inconsistencies, coupled with the absence of any such documented complaints for many years post service, as well as the negative VA opinions, the Board finds that any current assertions as to the onset and continuity of symptoms of back and neck disabilities-for the purpose of obtaining compensation benefits from VA-are not deemed credible.  See Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table) (in weighing credibility, however, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness).  Furthermore, the September 2015 private medical letter indicates that the Veteran first sought treatment for his neck and back in 1972, approximately eight years after service; thus, the Board also finds that the back and neck disabilities did not manifest until many years following service.  Thus, the presumption is not applicable in this case.  See 38 C.F.R. §§ 3.307, 3.309.  Although the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, the Board may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). 

Accordingly, the Board accepts the opinions of the VA examiner as being the most probative medical evidence on the subject, as the opinion is based on a thorough review of all historical records and a thorough examination, and the report contains a detailed rationale for the examiner's conclusions that the Veteran's neck and back disabilities are not linked to service.  Therefore, the Board accords greater probative weight to the VA examiner's opinions rather than to the Veteran's statements on the matter.

Thus, the Board finds that the preponderance of the evidence indicates that the Veteran's current back and neck disabilities are not etiologically related to the Veteran's active service, and did not manifest within one year of separation from service.  As the preponderance of the evidence is against the claims, the benefit-of-the-doubt rule is inapplicable, and the claims are denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

Entitlement to service connection for a back disability is denied. 

Entitlement to service connection for a neck disability is denied.  




____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


